                                 UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF NEW MEXICO
                                              Clerk's Minutes
                                    MINUTES FOR FINAL MATTERS
                                  Before the Honorable Robert H. Jacobvitz


__Chris Wilson, Courtroom Deputy
_x_Anna Grilley, Law Clerk


_x_ I certify that an electronic sound
recording of this proceeding was made.

FTR Recorded Proceeding_x__
Time Commenced: _9:04________


                                                  04/02/2019 09:00 am
TESTIMONY __
EXHIBITS__

MATTERS/APPEARANCES/CASE NAME/NUMBER:
FH: Motion to Dismiss Adversary Proceeding filed by Timothy and Stacey Delgado (Doc. 66)
FH: Tr's Motion for Order Nunc Pro Tunc Extending Time to Serve Delgados (Doc. 71)

Defs, Delgados: Joel Gaffney, obj M Ext Time#72
Plf, Y. Gonzales, Tr.: Chris Gatton, objMTD#68

Gonzales v. Delgado et al, Case No. 17-01051-j


SUMMARY:
 The Court took judicial notice of the docket in the adversary proceeding (17-1051) and in the
underlying bankruptcy case (15-11800) and the papers filed on the dockets. To the extent that
there is hearsay contained in the docket of which the Court took judicial notice, the Court will
not consider the hearsay for the truth of the matter asserted.

Yvette Gonzales, chapter 7 trustee, was sworn in at 9:44 a.m. Timothy Delgado was sworn in at
9:45 a.m.

The Court took the matter under advisement.




  Case 17-01051-j         Doc 75         Filed 04/03/19   Entered 04/03/19 09:17:12 Page 1 of 1
